ORDER

PER CURIAM.
Charles M. Wedekind (“Father”) appeals the judgment denying his motions to modify and for contempt and granting Karen M. Wedekind’s (“Mother”) motion to modify. We find no error in the Commissioner’s alleged bias or lack of impartiality. We also find that the denial of Father’s motion to modify was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).